Title: Abigail Adams to John Quincy Adams, 29 November 1795
From: Adams, Abigail
To: Adams, John Quincy


          
            my Dear son
            Quincy Novbr 29th 1795
          
          The last Letter which has come to hand from you, was dated 27 July, now four Month. I begin to grow impatient to hear from you. I have lately sent my Letters by Way of England, where it is confidently said you are, and from whence I expect, to hear from you
          I wrote to you not long since by a private Hand a mr Wilder from N Hampshire. by him I sent you some of Websters papers containing col Hamiltons Defence of the Treaty, under the Signature of Camillus. By mr Stone, a Gentleman introduced by mr Jeffries, who is going to return to England in captain Scott. I send you the remaining Numbers. Your Father Sits out tomorrow Morning for Philadelphia. The Galleries in the Senate Chamber have been finished and the senate is no longer to be a secreet conclave, as it has been stiled. Whether the publick will be benifitted by the alteration, Time must determine. The Virtuous Ten, as they have been call’d will not I presume be gainers, unless they adopt the wisdom of solomon, and hold their Tongues. It is very certain that all the Eloquence, and most of the abilities, are monopolizd by the majority. Burr, excepted, they are all, Mediocer, save in Bacons left handed Wisdom. Burr, has address, insinuation and intrigue, sufficient for a pupil of Machiavilel
          It is thought the senate will have Some difficult discussions before them. there Judas may not pass uncensured, and the Chief Justice may possibly receive a Negative. the Appointment was extrodonary. some person ask’d General Knox how the P——t came to make such an appointment left of God, replied Knox. for the first Time, the circumstances which took place after ward, were not foreseen

by the P—— and I must suppose that he was ignorant of the present Character of the Man. I am sure the P—— never adopted the sentiment, of a Southern Writer, who in aiming to defend his Character, asserted that a Mans Moral Character, had no connextion with his political Character. a Judge like the Wife of Ceasar, ought not to be suspected.
          The ex Secretary of state, is writing a long defence of his resignation. there are many reports in circulation.— Something all agree must be wrong. What? is not yet disclosed to the publick. When Congress meet, the Truth will be disclosed
          The Jacobins have excerted every nerve to allarm & terrify the people into measures disgracefull to the Country and dishonorable to them Selves. in some of the large Towns and cities they have so far succeeded as to get partial resolves, and censures past upon the Treaty, and upon the Senate whilst the flood gates of scurility and abuse have been opend by hireling writers, upon the President and mr Jay, exhibiting a mortifying picture of the Depravity of the Humane Heart, & of the prevalence of the most Malignent passions, which like the ostracism of the Athenians, is sufficient to undo a state, by preventing those who most excell in wisdom and virtue, from undertaking the Arduous and important offices of Government, and rendering all those who Serve the publick, desirious of retireing to the private walks of Life, when they find their own wisdom and virtue, turned into weapons of offence, and that it is almost as safe, to be infamous as renouned. these observations will occur to every one who read the attacks upon one of the Fairest Characters, which ever gave Fame to a Nation—
          our Friends here are all well, except Mrs Tufts who lies Dangerously Sick and deprived of her senses.
          Your Minister, mr Clark spent a Day with us, not long since. he askd to read some of your Letters and exprest himself much informd by them. he promised to write to you. mr Hall a Brother Lawyer took Letters to you and is gone on to N York where he will embark.
          Heaven preserve You my dear so[n and] make you usefull to your Country and to Mankind, i[s the] / prayer of your ever affe[ctionate] / Mother
          
            Abigail Adams
          
          
            Louissa desires to be rememberd to you. send her some little token of Remembrance in a Book. she is a good Girl and exceedingly usefull to me.
          
         